DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 9/2/2022 has been entered.
Drawings
The replacement drawing for Fig 3 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C.  103 as being unpatentable over US Pub 2010/0236845 (Ishii) in view of US Pub 2016/0057924 (Asahara) and US Pub 20010000562 (Abend).
Regarding claim 1, Ishii discloses a grass cutting machine comprising a traveling device having a pair of left and right front wheels 17 and a pair of left and right rear wheels 12; a mower device 19 of a rear discharge type disposed under a machine body frame; a grass collecting container (See Para [0084]) supported to a rear portion of the machine body frame.  Although Ishii discloses an electric motor 2 configured to drive the traveling device, Ishii does not disclose that it is a single electric motor. However, Asahara discloses that it is known that a pair of left and right electric motors or an engine can be replaced with a single electric motor. (See Para [0015] in Asahara).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a known drive unit such as a single electric motor for the pair of left and right electric motors in order to achieve the predictable result of driving the grass cutting machine. Ishii further discloses a gear transmission GC (See Fig 18, GC is located in 1A, 1B.  Also see Para [0116]) configured to speed change an output from the electric motor and to transmit the speed changed output to the traveling device (See Para [0180-0185]).  It is noted that both Ishii and Asahara disclose that the electric motor and transmission are disposed between the left and right rear wheels and arranged one after the other in the front rear direction. Ishii also shows the motor and transmission at positions laterally of a conveying duct 190 for guiding cut grass pieces from the mower device to the grass collecting container (See Figs 2, 4 and 7).  The combination of Ishii and Asahara does not show a conveying duct extending rearward between the rear wheels and disposed more left or right side than center.  However, Abend discloses a configuration of the underside of the cutting machine where the grass conveyor/chute 6 is shown located on an offset from center.  (See Fig 2 of Abend).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the grass conveyer/chute in the combination of Ishii and Asahara such that it is located on one side of center and between the two rear wheels so that the chute/conveyor does not interfere with the drive unit and as a safety precaution to allow for cleaning any clogging within the conveyor without contact with the drive unit.
Regarding claim 2, Ishii discloses that the electric motor can be supported to a transmission case A that accommodates the gear transmission.  (See Fig 2 and 17).  It is noted that Asahara also discloses that the electric motor 3 is supported to a transmission case 4.
Regarding claim 5, Ishii discloses that in a front hood provided at a front portion of the machine body frame, there is accommodated a battery 22 for feeding electric power to the electric motor.

Allowable Subject Matter
Claims 8-10 are allowed.
Claims 3-4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616